United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-20833
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ELISEO SAUCEDO-VASQUEZ,
also known as Cuauthtemoc Saucedo-Vasquez,
also known as Vincent Bello,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-576-ALL
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Eliseo Saucedo-Vasquez (Saucedo) appeals his sentence

following his guilty-plea conviction for aiding and abetting the

transportation of illegal aliens within the United States for

commercial advantage and private financial gain, and causing

an alien’s death, in violation of 8 U.S.C. § 1324(a)(1) and

18 U.S.C. § 2.    He argues that the district court erred in

increasing his offense level by eight levels pursuant to U.S.S.G.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20833
                                 -2-

§ 2L1.1(b)(6)(4) because the district court failed to make a

finding that he acted recklessly in creating a threat of serious

bodily injury or death.

     Section 2L1.1(b)(6) of the Sentencing Guidelines provides,

“If any person died or sustained bodily injury, increase the

offense level according to the seriousness of the injury.”

Section 2L1.1(b)(5) provides for a sentence enhancement “[i]f the

offense involved intentionally or recklessly creating a

substantial risk of death or serious bodily injury to another

person.”    That U.S.S.G. § 2L1.1(b)(6) does not specify reckless

conduct as a requirement for the enhancement, while U.S.S.G.

§ 2L1.1(b)(5) specifies it, is a clear indication that reckless

conduct is not necessary for an increase under U.S.S.G.

§ 2L1.1(b)(6).    See United States v. Garcia-Guerrero, 313 F.3d
892, 895 (5th Cir. 2002).

     Because Saucedo has failed to demonstrate any error, plain

or otherwise, in the district court’s application of the U.S.S.G.

§ 2L1.1(b)(6)(4) enhancement, the district court’s judgment is

AFFIRMED.